Citation Nr: 0701371	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-00 374	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a transverse scar of the right olecranon process.

2.  Entitlement to an increased evaluation for a round scar 
of the right olecranon process.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  This rating decision granted the 
veteran an increased evaluation from 0 to 10 percent for 
right elbow scars, and denied service connection for scars of 
both knees and the right hip.  In his April 2003 notice of 
disagreement, the veteran disagreed with the 10 percent 
evaluation assigned for right elbow scars, and with denials 
of service connection for scars of only the right knee and 
the right hip.

After the issues referred to above were perfected for appeal, 
the veteran submitted evidence which resulted in additional 
claims for service connection being considered by the RO and, 
in May 2005, the RO granted service connection for arthritis 
of the right elbow and left knee with a combined 10 percent 
evaluation.  However, service connection for arthritis of the 
right hip and right knee was denied and the veteran 
disagreed.  A statement of the case on these issues was 
dispatched to the veteran in May 2005, but no timely appeal 
of these issues was submitted by the veteran or 
representative.  The October 4, 2005, informal hearing 
presentation of the representative cannot be considered as a 
timely substantive appeal on these issues.  The veteran is 
free to reopen these claims with the submission of new and 
material evidence.

In his November 2003 substantive appeal, the veteran 
requested a Travel Board hearing before a Veterans Law Judge, 
and the veteran was duly notified of a hearing to be held at 
the RO on September 13, 2005.  The veteran failed to appear 
for this hearing, and there is no request for another 
hearing.

Subsequently, the Board issued a remand to the RO via the 
Appeals Management Center (AMC) in November 2005.  All three 
issues were remanded for the purpose of obtaining additional 
medical information.  Said information was obtained and the 
claim was returned to the AMC.  In March 2006, the AMC 
granted service connection for scars of the right knee and 
right hip.  As this is a full grant of benefits for these 
disabilities, these two issues are no longer before the 
Board.  The AMC bifurcated the remaining issue - that dealing 
with scars of the right elbow.  The AMC granted a separate 
evaluation for a round scar of the right olecranon process 
and for a transverse scar of the right olecranon process.  
However, the bifurcation was not a full grant of the benefit 
sought on appeal because higher ratings are available.  
Regarding a claim for an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these issues 
remain before the Board.


ORDER TO VACATE

As reported above, in March 2006, the AMC bifurcated the 
issue involving scars of the right elbow.  Service connection 
was granted for a transverse scar of the right olecranon 
process and a round scar of the right olecranon process.  Per 
the rating sheet, separate 10 percent disability evaluations 
were assigned for both disabilities.  The AMC then issued a 
Supplemental Statement of the Case (SSOC).  Instead of 
showing two issues on appeal, the SSOC indicated that there 
was only one issue involving scars of the right elbow.  
Following the issuance of that SSOC, the veteran and his 
accredited representative submitted documents indicating that 
they had not been notified that a separate 10 percent 
disability evaluation had been assigned for the round scar of 
the right olecranon process.  As such, when the claim finally 
came before the Board, the Board mischaracterized the issues 
as follows:

1.  Entitlement to an evaluation in 
excess of 10 percent for a transverse 
scar of the right olecranon process.

2.  Entitlement to a compensable 
evaluation for a round scar of the right 
olecranon process.

The Board then went on to deny the veteran's request for an 
increased evaluation for the transverse scar and it granted a 
10 percent disability evaluation for the round scar.  The 
claim was then returned to the RO.  After reviewing the 
actions of the Board, the RO contacted the Board noting that 
the Board may have been mislead by typographical errors 
committed by the AMC.  As such, the RO asked that the record 
be corrected to reflect the true actions of RO.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant, or his representative, or on the Board's own 
motion when there has been a denial of due process.  See 38 
C.F.R. § 20.904 (2006).  As outlined above, it appears that 
the Board's August 28, 2006, decision was based on faulty 
information and misleading documents.  In order to assure due 
process, the Board has decided to vacate the August 2006 
decision and the issues set forth above will be considered de 
novo in a separately-issued decision. 





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



